                  Case 2:20-cv-00257-TSZ Document 38 Filed 01/06/21 Page 1 of 2




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7
              KELLY HARRIS,
 8                                     Plaintiff,
                                                                    C20-257 TSZ
 9                 v.
                                                                    MINUTE ORDER
10            GENERAL MOTORS LLC,
11                                     Defendant.

12
           Having reviewed the parties’ Joint Status Report and Discovery Plan (“JSR”),
13 docket no. 31, and the Court’s subsequent orders, docket nos. 33 and 37, the Court enters
   the following Minute Order:
14
           (1)   Plaintiff’s fraudulent omission claim (Count 4) remains for trial. The Court
   previously dismissed the claim under the Washington Consumer Protection Act (“CPA”),
15
   RCW § 19.86.010 et seq. (Count 2) without prejudice and with leave to amend.1 Order
   (docket no. 33 at 9). Plaintiff failed to file an amended complaint within 90 days of that
16
   Order. See Order (docket no. 33 at 10); see also Minute Order (docket no. 37) (stating
   that “the deadline to file any amended complaint[] shall remain in full force and effect”);
17
           (2)   Pursuant to the JSR, docket no. 31, the Court orders as follows:
18
                 A.      The deadline to join additional parties shall be January 29, 2021;
19
                 B.      Defendant shall file an answer to Plaintiff’s complaint, docket no. 1,
20               by January 29, 2021;

21
     1
         The Court, however, dismissed with prejudice the injunctive relief portion of the CPA claim because
22 Plaintiff does not satisfy Article III standing requirements. See Order (docket no. 33 at 9 & n.9).

23

     MINUTE ORDER - 1
              Case 2:20-cv-00257-TSZ Document 38 Filed 01/06/21 Page 2 of 2




 1                C.     Pursuant to ¶ 5(H) of the JSR, the parties shall file a stipulated
                  protective order on or before February 12, 2021, to govern the production
 2                and use of confidential information and to address privilege issues in the
                  case;
 3
                  D.      Pursuant to ¶ 5(F) of the JSR, the Court sets a deadline of March 10,
 4                2021, for Plaintiff to file a class certification motion. Defendant shall have
                  60 days to respond, and Plaintiff shall have 30 days to reply to Defendant’s
 5                response. The motion shall be noted for June 4, 2021. The class
                  certification motion and the response brief in opposition to that motion
 6                shall not exceed 36 pages, and the reply brief shall not exceed 18 pages;

 7                E.      Fact discovery shall be completed by March 5, 2021, and class
                  certification expert discovery shall be completed on the same schedule as
 8                briefing on Plaintiff’s motion for class certification, see subparagraph D
                  above;
 9                F.      The Court sets a deadline of April 23, 2021, to file any dispositive
                  motion. Any party opposing that motion shall have 28 days to respond, and
10                the moving party shall have 14 days to reply. The motion shall be noted for
                  June 4, 2021. The dispositive motion and the response brief in opposition
11                to that motion shall not exceed 36 pages, and the reply brief shall not
                  exceed 18 pages;
12
                  G.     Following a ruling on the motion for class certification or any
13                dispositive motion, and pursuant to the parties’ request, the Court will hold
                  a status conference to determine the schedule for the remainder of the case,
14                including expert discovery and trial; and

15          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 6th day of January, 2021.
17

18                                                   William M. McCool
                                                     Clerk
19
                                                     s/Gail Glass
20                                                   Deputy Clerk

21

22

23

     MINUTE ORDER - 2
